Citation Nr: 0329248	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  He also had additional periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran's appeal was previously before the Board in 
November 2000, at which time the Board remanded the appeal 
for additional development.  The RO completed the requested 
development and returned the case to the Board.


FINDING OF FACT

Competent medical evidence dates the onset of the veteran's 
diabetes mellitus to early 1966, less than one year after his 
separation from service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).  In light of 
the Board's allowance of the veteran's claim, any failure to 
fully comply with VCAA requirements will not prejudice the 
claim.

Criteria.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted, in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Prior to June 6, 1996, this diagnostic 
code provided for a 10 percent rating for diabetes mellitus 
which was mild, controlled by restricted diet, without 
insulin, and without impairment of health, vigor or 
limitation of activity.  As of June 6, 1996, the criteria for 
a 10 percent rating consisted of the following:  "Manageable 
by a restricted diet only."  38 C.F.R. Part 4, Diagnostic 
Code 7913 (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also 38 C.F.R. §§ 3.102.


Background.   The veteran's service medical records are 
entirely silent as to any symptoms or diagnosis of diabetes 
mellitus.  The veteran filed a claim for service connection 
for diabetes mellitus in April 1998.

The claims file contains numerous letters from the veteran's 
physicians.  These include letters from Pankaj P. Ram, M.D., 
S. Mojadaddi, M.D., Jeffrey A. Hessman, D.P.M., James Y. 
Hung, M.D.  The letters from these physicians establish that 
the veteran currently suffers from diabetes mellitus with 
associated complications.

In a letter dated in June 1998, C. A. Cervera, M.D., 
indicated that the veteran had been his patient.  Dr. Cervera 
made the following statement:

To the best of my recollection, in early 
1966, his history demonstrates a 
diagnosis of diabetes (adult onset 
diabetes).

Dr. Cervera, in the June 1998 letter, also stated that the 
veteran's treatment consisted of diet/nutrition guidance and 
hypoglycemic agents, and that due to insurance changes, the 
veteran was later followed by Kaiser Permanente.

Medical records from Kaiser Permanente reflect that the 
veteran was seen in September 1970 at which time his blood 
was tested and no abnormal findings were noted.  The veteran 
was placed on a low calorie diet in May 1974.  There was no 
mention of any diagnosis or treatment at that time for 
diabetes mellitus.  In a March 1975 laboratory report the 
veteran had a glucose blood sugar level of 145.  He was first 
diagnosed with diabetes in a May 1975 treatment record.  At 
that time a laboratory report noted a glucose blood sugar of 
233.

The Board in November 2000 remanded this case to obtain any 
additional records of treatment for diabetes, including Dr. 
Cervera's treatment records.   The veteran was also to be 
afforded a VA examination and a medical opinion was to be 
offered.

In a December 2002 statement the veteran noted that Dr. 
Cervera did not have any medical records available because of 
the length of time that transpired since his treatment.

In February 2003, the veteran was examined for disability 
evaluation purposes by VA.  The examiner reviewed the 
veteran's claims file.  The veteran claimed that diabetes 
mellitus was diagnosed when he was 26 or 28 years old.  He 
believed this was in 1966.  His doctor at the time was Dr. 
Cervera who diagnosed diabetes mellitus after laboratory 
testing.  Several physicians were now seeing him for his 
multiple disorders.  He claimed that he was treated with 
Micronase in 1966, and remained on oral medications and 
dietary manipulations until 1990 when he first required 
insulin because of hyperglycemia.  He had some catastrophic 
events including a blood glucose of over 800 in the 1970s.  
He has gotten worse in recent years requiring him to leave 
his job as a registered nurse 4 years ago.  The examiner 
noted that the veteran appeared older than his stated age.  
He had difficulty remembering events and was somewhat slow 
answering questions.  The examiner diagnosed diabetes 
mellitus.  The examiner stated that he was unable to 
determine if the veteran had been diagnosed with diabetes 
mellitus in 1966.  He noted that Dr. Cervera had stated in 
his letter dated in June 1998 that the veteran had been 
diagnosed with diabetes in early 1966 and offered the 
following opinion: 

There is no laboratory evidence to 
suggest this, however, it is unlikely 
that Dr. Cervera's note is not credible.  
Therefore, it appears that the veteran's 
diabetic disease was established as was 
depicted in early 1966.

Analysis.  In adjudicating a claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  If the weight of the evidence is 
against the appellant's claim, however, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The evidentiary record clearly shows that the veteran has 
been diagnosed with diabetes mellitus and has long been under 
treatment for this disease.  The medical evidence of record 
does not show any treatment or medication for diabetes prior 
to the mid 1970s.  He remained on oral medications and 
dietary manipulations from approximately May 1975 until 1990 
when he first required insulin.  While it has not been 
conclusively determined that the veteran's diabetes mellitus 
was first diagnosed within the one year presumptive period 
after service, the fact cannot be discounted that medical 
professionals have offered competent medical evidence as to 
the existence of the veteran's diabetes mellitus within the 
one year presumptive period after service.  The Board accepts 
Dr. Cervera's recollection that the veteran was treated by 
him in early 1966 for diabetes mellitus and the VA examiner's 
assessment in February 2003 that the veteran's diabetic 
disease was established in early 1966.

While the examiner who reviewed the records in this case and 
examined the veteran in February 2003 apparently did not see 
the medical records from Kaiser Permanente which were dated 
in the 1970s, the Board has reviewed these medical records 
and finds that they do not rule out the presence of diabetes.  
As noted above, a 10 percent rating for diabetes mellitus did 
not required that the diabetes be productive of any 
impairment of health, vigor or limitation of activity. 

The Board finds that the statement from Dr. Cervera coupled 
with the opinion of the physician who reviewed the records 
and examined the veteran in February 2003 places the positive 
evidence in approximate balance with that of the negative 
evidence, such that it is at least as likely as not that the 
veteran's diabetes mellitus was manifest to a compensable 
degree within one year of his release from service in 
September 1965.  Accordingly, given the principles with 
regard to affording the veteran all benefit of a reasonable 
doubt, the Board concludes that service connection for 
diabetes mellitus should be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus is granted.  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



